Case: 4:11-cv-00077-RWS Doc. #: 1161 Filed: 10/29/20 Page: 1 of 4 PageID #: 63621




                                    UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF MISSOURI
                                          EASTERN DIVISION



  UNITED STATES OF AMERICA,

            Plaintiff,

  SIERRA CLUB,

            Plaintiff-Intervenor,
                                                   Civil Action No. 4:11-cv-00077-RWS
                    v.

  AMEREN MISSOURI,

            Defendant.




                AMEREN’S OCTOBER 29, 2020 STATUS REPORT REGARDING
                  ITS COMPLIANCE WITH THE COURT’S STAY ORDER

        In accordance with the parties’ April 3, 2020 Joint Submission to the Court (ECF #1156),

 Ameren provides the following update regarding its compliance efforts with the Court’s September

 30, 2019 Order, as modified by the Court’s October 22, 2019 Stay Order (ECF #1137) (the “Stay

 Order”).

        As described in Ameren’s prior status reports (ECF #1157, #1159, #1160), and despite

 continuing work from home requirements due to COVID-19, Ameren has worked with Black &

 Veatch on the engineering required to support Ameren’s permit application for Rush Island.

 Review and update of the Design Basis for the FGD was completed in July. Several specific tasks

 related to Preliminary Engineering work have been completed or are currently in progress. The

 fan capacity draft study and stack study reviews are both complete, as is the process and FGD mass
Case: 4:11-cv-00077-RWS Doc. #: 1161 Filed: 10/29/20 Page: 2 of 4 PageID #: 63622




 balance review and update. The balance of plant, constructability assessment, and an update of

 the overall site plan are very near completion. Work on the review of the major equipment and

 their electrical loads, and the auxiliary electrical system and one-line diagram have

 started. Ameren is expecting to complete this Preliminary Engineering phase in early

 November. In addition, review and edits to the Labadie DSI test plan document are substantially

 complete.

          Ameren has diligently advanced its appeal of this Court’s Judgment. On May 21, 2020,

 the parties completed briefing on Ameren’s appeal. The parties are awaiting an oral argument date

 from the Eighth Circuit.

          Considering the progress to date, Ameren has done all it can do to advance the Preliminary

 Engineering for the Rush Island FGD and the Labadie DSI test plan. Further work would require

 Ameren to incur significant unrecoverable costs, costs the Court ruled Ameren need not incur

 while the appeal is pending. (ECF #1137 at 2-4.)

          In light of the foregoing, Ameren would have little additional information to provide

 through further status reports. Ameren requests that the Court relieve it of its obligation to provide

 status reports every 60 days. If the Court still wishes to receive periodic updates, Ameren

 respectfully suggests a six-month interval between reports.


 Dated:          October 29, 2020                    Respectfully submitted,




                                                 2
Case: 4:11-cv-00077-RWS Doc. #: 1161 Filed: 10/29/20 Page: 3 of 4 PageID #: 63623




                                          /s/ Matthew B. Mock

                                          Matthew B. Mock (admitted pro hac vice)
                                          SCHIFF HARDIN LLP
                                          4 Embarcadero Center, Suite 1350
                                          San Francisco, California 94111
                                          Tel: (415) 901-8700
                                          Fax: (415) 901-8701
                                          mmock@schiffhardin.com

                                          David C. Scott
                                          Mir Y. Ali
                                          (Both admitted pro hac vice)
                                          SCHIFF HARDIN LLP
                                          233 South Wacker Drive, Suite 7100
                                          Chicago, Illinois 60606
                                          Tel: (312) 258-5500
                                          Fax: (312) 258-5600

                                          Ronald S. Safer (pro hac vice)
                                          RILEY SAFER HOLMES & CANCILA LLP
                                          70 W. Madison, Suite 2900
                                          Chicago, Illinois 60602
                                          Tel: (312) 471-8700
                                          Fax: (312) 471-8701

                                          John F. Cowling
                                          ARMSTRONG TEASDALE LLP
                                          7700 Forsyth Boulevard, Suite 1800
                                          St. Louis, Missouri 63105
                                          Tel: (314) 621-5070
                                          Fax: (314) 621-5065

                                          Counsel for Defendant Ameren Missouri




                                      3
Case: 4:11-cv-00077-RWS Doc. #: 1161 Filed: 10/29/20 Page: 4 of 4 PageID #: 63624




                                 CERTIFICATE OF SERVICE

        I hereby certify that on October 29, 2020, I caused the foregoing document to be

 electronically filed with the Clerk of Court using the CM/ECF system, which will cause an

 electronic copy to be served on all counsel of record.

                                              /s/ Matthew B. Mock
                                              Matthew B. Mock




                                                4
